Citation Nr: 0720950	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  04-37 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to the 
reopen the claim of service connection for an acquired low 
back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The veteran presented testimony at a Travel Board hearing 
before the undersigned Veterans Law Judge in April 2007.  A 
transcript of the hearing is of record.

Irrespective of the RO's action, the Board has jurisdiction 
responsibility to consider whether it is proper for a claim 
to be reopened, and what the RO determined in this regard is 
irrelevant.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).

Following the issuance of the most recent statement of the 
case in August 2004, the veteran submitted additional medical 
evidence and argument that pertain to the claim on appeal.  
In March 2007, the veteran executed a waiver of initial RO 
review of the submission.  The submission will therefore be 
considered in this decision.  38 C.F.R. § 20.1304 (2006).

The issue of entitlement to service connection for a low back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an April 1984 decision, the Board denied the veteran's 
claim for service connection for an acquired low back 
disability. 

2.  Evidence received subsequent to the April 1984 Board 
decision includes medical evidence of a current low back 
disability, to include a herniated disc, which relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
of service connection for an acquired low back disability.  


CONCLUSIONS OF LAW

1.  The April 1984 Board decision denying service connection 
for an acquired low back disability is final.  38 U.S.C.A. § 
7104(b) (West 2002).

2.  Evidence received since the April 1984 Board decision, is 
new and material, and the claim of service connection for an 
acquired low back disability is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159.

In light of the favorable disposition, that is, the reopening 
of the claim of service connection for a low back disability, 
the only matter resolved in this decision, further discussion 
here of compliance with the VCAA with regard to the claim to 
reopen is not necessary.

The Board Decision in April 1984 and Evidence Previously 
Considered 

In a decision dated in April 1984, the Board denied the 
veteran's claim of service connection for an acquired low 
back disability on the grounds that an acquired low back 
disability was not shown to be present during service or upon 
discharge from active duty.  The Board further noted that the 
veteran had a transitional lumbosacral vertebra, which was a 
developmental anomaly and as such, it was not subject to 
service connection.  The Board decision of April 1984, 
denying the claim of service connection for an acquired low 
back disability, is final.  38 U.S.C.A. § 7104(b).  

The evidence considered at the time of the April 1984 Board 
decision consisted of: the service medical records, including 
the report of separation examination, which show that x-rays 
of the lumbar spine were taken in December 1969; the 
veteran's DD 214, which reflects that he was awarded a 
Parachute Badge; private medical reports for treatment 
received in 1976, 1977 and 1979, which noted a possibility of 
early degenerative disc disease; a lumbar myelogram report 
dated in August 1979; 1981 VA treatment records for low back 
pain, and; VA examination reports from March 1983 and October 
1983. 

When a claim is the subject of a prior final denial, it may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.

Whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed by the Board 
before the Board can consider the underlying claim.

Application to Reopen 

The Board notes that in February 1989, the veteran requested 
reopening of the claim for service connection for an acquired 
low back disability.  However, following a letter from the 
RO, the veteran failed to pursue his application to reopen 
the claim any further.  Accordingly, the Board finds that the 
veteran's current application to reopen the claim was 
received in November 2002, and the regulatory definition 
currently in effect applies.  New evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Additional Evidence 

The additional evidence presented since the Board decision in 
April 1984 consists of:  A May 1988 private medical record, 
wherein Dr. P.L.P. indicated that that the veteran's back 
problems were due to a herniated disc, rather than the 
congenital transitional vertebra condition; a 1988 operation 
report for laminectomy and discectomy, L5-L6, right, and 
exploration of L4-L5, right; a 1995 operative report that 
documents a left L5-S1 hemi-laminotomies, foraminotomy and 
discectomy with microsurgical dissection techniques; post-
service medical records that document continued complaints of 
low back pain; a statement from the veteran's ex-wife 
regarding his continued complaints of back pain and back 
problems since his release from active duty, and; statements 
and testimony from the veteran regarding an in-service injury 
to his back while parachuting.   

As the evidence submitted since the April 1984 Board decision 
documents a low back disability, to include a herniated disc 
that has been causally related to the veteran's back 
problems, it relates to an unestablished fact necessary to 
substantiate the claim, that is evidence of current 
disability, other than the congenital transitional vertebra, 
the absence of which was the basis for the previous denial of 
the claim, and raises a reasonable possibility of 
substantiating the claim.  For this reason, the VA records 
are new and material and the claim of service connection for 
an acquired low back disability is reopened.


ORDER

As new and material evidence has been presented, the claim of 
service connection for an acquired low back disability is 
reopened, and to this extent only the appeal is granted. 


REMAND

The veteran contends that he has an acquired low back 
disability, to include a herniated disc, as result of 
parachuting during service.  

The service medical reports recorded complaints of right hip 
pain.  A clinical note shows that in December 1969 x-rays 
were taken of the right hip and lumbar spine.  A June 1977 
medical report reflects an assessment of probable early 
degenerative disc disease, possibly early rheumatoid 
spondylitis.  A lumbar myelogram report dated in August 1979, 
revealed degenerative change on the right sacrum.  In May 
1988, Dr. P.L.P. opined that the veteran's back problems were 
caused by a herniated disc.  Additionally, Dr. P.L.P. 
indicated that it was not possible to tell when the disc was 
ruptured.  

In light of the objective findings of a current low back 
disability, to include a herniated disc, the Board finds that 
the veteran should undergo a VA examination to assess the 
nature and etiology of his claimed acquired low back 
disability.  See 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA examination to determine the nature and 
etiology of any current low back 
disability.  The claims file must be made 
available to and be reviewed by the 
examiner.  Any medically indicated special 
tests (such as x-rays if deemed medically 
advisable) should be accomplished, and all 
special test and clinical findings should 
be clearly reported.  After reviewing the 
claims file and examining the veteran, the 
examiner should opine as to whether it is 
at least as likely as not (a 50% or higher 
degree of probability) that any current low 
back disability is causally related to 
service or any incident therein.  All 
opinions and conclusions expressed must be 
supported by a complete rationale in a 
report.  If an opinion cannot be expressed 
without resort to speculation, the examiner 
should so indicate.

2.  After the development requested has 
been completed, readjudicate the claim of 
service connection for an acquired low back 
disability.  If the benefit sought remains 
denied, furnish the veteran a supplemental 
statement of the case and return the case 
to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


